Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are currently pending and are presented for examination on the merits.

Objections
Specification
The abstract of the disclosure is objected because it does not mention “pre-staging”, which is central to the disclosure.  A brief narrative of the disclosure as a whole is required.  See MPEP § 608.01(b). Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Objections
Claim 1 (et al) is objected to for confusing use of the term “that” in the last limitation (e.g., “following . . .secure transaction”).  Consider changing “that comprises” to “comprising”; “that is” to “being”; and “that confirms” to “confirming.”   The term “that . . .” connotes a description of the object (e.g., said communications signal), as if there are more than one signal.  
Claim 5 is objected to for use of “to of” which is confusing.  Claim 12 seems to be missing the term “to”.  Make similar changes throughout.   Please correct.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-19 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards pre-staging and then executing a secure transaction, and confirming identity using biometric information.  These are long standing commercial practice previously performed by humans (e.g., bank customers/tellers, etc.) manually and via mental steps.  For example, bank customers have long pre-filled deposit slips, etc. before entering a bank, and then completing the transaction manually, by communicating identifying and authenticating information to the bank. And it is well appreciated that biometric sensory replaces human function (e.g., visually inspecting a customers face in comparison to his/her identification, etc.) in authorizing a party.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instruct an artisan to apply it (the method) across generic computing technology.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.
As previously discussed, humans have long derived a biometric parameter (e.g., a facial characteristic) and verified it in person (e.g., compared the customer’s face to his/her ID card).  Supplanting the person for the computer (e.g., mobile device) fails to cure patent ineligibility.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	
	Claims 1-19 are rejected under § 103 as being unpatentable over US 6,648,220 to Junkins, et al., in view of US 2008/0103972 to Lanc.
	With respect to Claims 1, 7, 13, and 14, Junkins teaches a system (FIGS. 9, 13) comprising a device, and method for pre-staging and executing one or more secure, service-based, transactions (Col 11, ln 22-37), said one or more secure transactions staged by a mobile device associated with a system user, the method comprising: receiving, using a receiver, a service pre-staging communication from the mobile device (Col 11, ln 22-37), said receiver being located in a customer support center (CSC) (col 1, ln 32); in response to receiving said service pre-staging communication, staging a secure, service-based, transaction in a wireless communication port in the CSC said staging comprising, in response to the receiver receiving the communication from the mobile device, setting the wirelessly communicating device to the staged state, said staged state for receiving a communications signal from the mobile device, said device mounted in the CSC, said wireless device being in electronic communication with the receiver; performing a handshake with the mobile device; and following the handshake, receiving the communications signal from the mobile device, said communications signal that comprises a confirmation of the identity of the user, said biometric confirmation that is derived by the mobile device from at least one biometric parameter associated with the user, and an identification of the mobile device, said handshake that confirms the identity of the user and that initiates completion of the secure transaction. (Col 11, ln 22-37)
	Junkins fails to expressly teach near-field communication (NFC) device and biometric confirmation of identity, said biometric confirmation that is derived by the mobile device from at least one biometric parameter associated with the user, and an identification of the mobile device.  Junkins fails to teach wherein said biometric parameter is derived and verified by the mobile device at the mobile device.  Lanc however, teaches a transaction system operable to receive biometric confirmation and information tied to a transaction device via NFC communication means. [0029];[0031].  Lanc provides that identity is matched to a unique user and previously matched device in some cases ([0120-21]).  This would be determined at the device (e.g., whether it has the tag).  Lanc also teaches at [0089], the biometric feature reader may include a fingerprint reader and/or a retinal scanner and/or a voice analyzer; and at [0079], one or more of the transaction system server functions 42-50 may be incorporated within the same physical server.  Lanc discusses the pitfalls of using mobile devices to conduct conventional transactions including the exposure of sensitive information to identity theft. [0003]  It would have been obvious to one of ordinary skill in the art to modify Junkins to include the use of NFC and receiving biometric confirmation in order to reduce the threat of identity theft.
With respect to Claims 2, 8, and 15, Junkins teaches wherein the receiving the service pre-staging communication comprises receiving an electronic communication. (col 11, ln 22-37, wireless is electrical)
With respect to Claims 3, 9, and 16, Junkins fails but Lanc expressly teaches wherein said biometric confirmation of the identity of the user comprises pre-registering a biometric parameter by retrieving the biometric parameter from the user and storing the biometric parameter. [0011]  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Junkins to include this limitation. 
With respect to Claims 4, 10, and 17, Junkins fails, but Lanc expressly teaches wherein said biometric confirmation of the identity of the user comprises receiving an electronic file that validates a correspondence of a biometric parameter currently retrieved from the user with the stored biometric parameter. ([0011], offline authentication teaches this; [0121]) Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Junkins to include this limitation.
With respect to Claims 5, 11, and 18, Junkins fails but Lanc expressly teaches wherein said biometric confirmation of the identity of the user comprises receiving an electronic file that corresponds to of a biometric parameter currently retrieved from the user. ([0028], biometric reader teaches currently retrieved) Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Junkins to include this limitation.
With respect to Claims 6, 12, and 19, Junkins fails, but Lanc expressly teaches wherein said biometric confirmation of the identity of the user comprises receiving an electronic file that validates a correspondence of a user fingerprint retrieved from the user with a stored user fingerprint. ([0028], fingerprint reader teaches currently retrieved) Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Junkins to include this limitation.

Response to remarks
	Applicants remarks submitted on 6/15/2022 have been considered, but are not persuasive where objections/rejections are maintained.  It is noted that some objections received no response.  The amendment merely adds that the biometric authentication happen at the mobile device.  Lanc teaches an embodiment where this occurs.  See, [0120-21].  There, where the consumer has been pre-registered with an authentication device, his/her biometric data is matched to the authorization tag, and only if that fails is the consumer tasked with contacting the outside service.  
As per Applicant’s arguments, the use of generic computing technology, e.g. structures, alone fails to cure patent ineligibility.  Applicant does not present in the record how these structures are being used in a novel, inventive and useful way, nor contrast the generic computing technology being used to automate a previously manual method.  Biometric authorization (by and at a mobile device) was widely utilized at the time of filing.  For example, various device required an approved fingerprint or retinal scan to unlock the device in real-time (not sending the sample to a lab, etc.).
Please note that outside PTAB decisions are not precedential in the instant case.  That said, the instant claims do not recite a novel ordered combination of known structures (ala Bascom, etc.).   Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J JACOB/Examiner, Art Unit 3696